

	

		II

		109th CONGRESS

		1st Session

		S. 2063

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965 to require

		  institutions of higher education to preserve the educational status and

		  financial resources of military personnel called to active

		  duty.

	

	

		1.Short titleThis Act may be cited as the

			 Reservist Opportunities and Protection of Education Act.

		2.Leave of absence

			 for military service

			(a)Obligation as

			 Part of Program Participation RequirementsSection 487(a)(22) of

			 the Higher Education Act of 1965 (20

			 U.S.C. 1094(a)(22)) is amended by inserting and with the policy on leave

			 of absence for active duty military service established pursuant to section

			 484C after section 484B.

			(b)Leave of

			 Absence for Military ServicePart G of title IV of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1088 et seq.) is amended by inserting after section 484B (20 U.S.C.

			 1091b) the following:

				

					484C.Leave of

				absence for military service

						(a)Leave of

				Absence RequiredWhenever a student who is a member of the

				National Guard or other reserve component of the Armed Forces of the United

				States, or a member of such Armed Forces in a retired status, is called or

				ordered to active duty, the eligible institution in which the student is

				enrolled shall grant the student a military leave of absence from the

				institution while such student is serving on active duty, and for 1 year after

				the conclusion of such service.

						(b)Consequences of

				Military Leave of Absence

							(1)Preservation of

				status and accountsA student on a military leave of absence from

				an institution shall be entitled, upon release from serving on active duty, to

				be restored to the educational status such student had attained prior to being

				ordered to such duty without loss of academic credits earned, scholarships or

				grants awarded, or, subject to paragraph (2), tuition and fees paid prior to

				the commencement of the active duty.

							(2)Refunds

								(A)Option of

				refund or creditAn institution of higher education shall refund

				tuition and fees paid or credit the tuition and fees to the next period of

				enrollment after the student returns from a military leave of absence, at the

				option of the student. Notwithstanding the 180-day limitation in section

				484B(a)(2)(A), a student on a military leave of absence under this section

				shall not be treated as having withdrawn for purposes of section 484B unless

				the student fails to return at the end of the military leave of absence (as

				determined under subsection (a)).

								(B)Proportionate

				reduction of refund for time completedIf a student requests a

				refund for a period of enrollment, the percentage of the tuition and fees that

				shall be refunded shall be equal to 100 percent minus—

									(i)the percentage of

				the period of enrollment (for which the tuition and fees were paid) that was

				completed (as determined in accordance with section 484B(d)) as of the day the

				student withdrew, provided that such date occurs on or before the completion of

				60 percent of the period of enrollment; or

									(ii)100 percent, if

				the day the student withdrew occurs after the student has completed 60 percent

				of the period of enrollment.

									(c)Active

				DutyThe term active duty has the meaning given such

				term in section 101(d)(1) of title 10, United States Code, except that such

				term—

							(1)does not include

				active duty for training or attendance at a service school; and

							(2)includes, in the

				case of members of the National Guard, active State

				duty.

							.

			

